Citation Nr: 0315395	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-04 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to specially adapted housing or a special 
home adaptation grant.  

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
special adaptive equipment.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 




INTRODUCTION

The veteran had active military service from April 6, 1972 to 
June 29, 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims for 
specially adapted housing or a special home adaptation grant 
and for assistance in acquiring an automobile or other 
conveyance or specially adaptive equipment.  The veteran 
requested but later canceled a hearing before the Board in 
connection with his appeal.  

In an October 2002 informal brief in support of the appeal, 
the veteran's representative commented that the case appeared 
to involve a question that had not been addressed by the RO 
relating to the nature of VA medical care or treatment to 
which the veteran was entitled.  Citing VHA Directive 1176 
and VHA Handbook 1176.1, it was asserted that in May 2002 
VA's Veterans Health Administration (VHA) had been given the 
authority to award the benefits at issue to veterans 
suffering from spinal cord injury based on VHA's concept of 
continuum of care.  He requested that the Board remand the 
case for VHA review pursuant to such authority or, in the 
alternative, address "directly the question of eligibility 
and entitlement under the pertinent [VHA] regulations."  See 
VHA Handbook 1176.1, para. 4(n) (May 21, 2002); see also VHA 
Handbook 1173.14.  

The representative's contentions appear to raise a claim for 
benefits under the VA Home Improvement and Structural 
Alterations Program (HISA) under 38 U.S.C.A. § 1717(a)(1).  
The issue of entitlement under HISA has not been developed or 
certified for appeal and is not inextricably intertwined with 
the issues properly before the Board.  Harris v. Derwinski, 
1 Vet. App. 180 (1991); Hoyer v. Derwinski, 1 Vet. App. 208 
(1991); Kellar v. Brown, 6 Vet. App. 157 (1994); Parker v. 
Brown, 7 Vet. App. 116 (1994).  That being the case, the 
Board lacks jurisdiction either to remand the matter to the 
RO or make any determination regarding the matter.  In 
reviewing the record, the Board notes that a HISA award in 
the amount of $1150 has already been granted to the veteran 
for installation of "ramps and sides."  The question of 
whether he has any additional HISA entitlement is referred to 
the RO for initial consideration by appropriate personnel at 
either the RO or a VA Medical Center.  


FINDINGS OF FACT

1.  Service connection is in effect for macular hemorrhage of 
the right eye, currently evaluated as 30 percent disabling.  

2.  The veteran's service-connected disability does not 
result in loss of use of either upper or lower extremity, and 
the veteran is not shown to be blind in both eyes.  

3.  The veteran's service-connected disability does not 
result in loss or permanent loss of use of one or both hands 
or feet, permanent impairment of vision of both eyes, or 
ankylosis of one or both knees or hips due to his service-
connected disability.  


CONCLUSIONS OF LAW

1.  The statutory and regulatory requirements for a 
certificate of eligibility for financial assistance in 
acquiring specially adapted housing have not been met.  
38 U.S.C.A. §§ 2101(a), 5107(a), 7104 (West 2002); 38 C.F.R. 
§ 3.809 (2002).

2.  The statutory and regulatory requirements for a 
certificate of eligibility for financial assistance in 
acquiring special home adaptations have not been met.  
38 U.S.C.A. §§ 2101(b), 5107(a), 7104 (West 2002); 38 C.F.R. 
§ 3.809a (2002).

3.  The statutory and regulatory requirements for receipt of 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment have not been met.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  VA regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Holliday v. Principi, 14 Vet. App. 280 (2002).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or medical or 
lay evidence that is necessary to substantiate the claim.  
The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

In the present case, the essential facts relevant to the 
issues before the Board are not in dispute and the factual 
evidence is not dispositive of the appeal.  The outcome is 
instead determined by the interpretation and application of 
the law and regulations.  The United States Court of Appeals 
for Veterans Claims (the Court) has held that the VCAA does 
not affect matters on appeal when the question is limited to 
statutory interpretation.  See generally Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2002); see also Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and 
could have no application as a matter of law).  Consequently, 
the notice and duty to assist provisions of the VCAA do not 
appear to be applicable to the present appeal.  

Legal Criteria 

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809(b) 
(2002).  The term "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d) (2002).  

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  This benefit requires that 
the evidence show permanent and total service-connected 
disability that either results in blindness in both eyes with 
5/200 visual acuity or less, or involves the anatomical loss 
or loss of use of both hands.  38 U.S.C.A. § 2101(b) (West 
2002); 38 C.F.R. § 3.809a(b) (2002).  

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the claimant 
has had active military, naval, or air service and the 
veteran's service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; (iii) permanent impairment of vision of both eyes:  
Central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 in the better eye, or (iv) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  38 U.S.C.A. 
§§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 (a)(b) (2002).

Discussion  

Service connection is in effect for macular hemorrhage of the 
right eye and a 
30 percent rating has been in effect since January 1982.  

The record shows that the veteran was hospitalized at a VA 
facility from October 1994 to September 1995 for treatment of 
injuries sustained in a fall, including fracture of the fifth 
and sixth cervical vertebrae.  Residuals of the injury 
include complete quadriplegia and neurogenic bowel and 
bladder.  The veteran is rated permanently and totally 
disabled for pension purposes and is in receipt of special 
monthly pension based on a need for regular aid and 
attendance.  

The relevant entitlement criteria set forth above permit the 
award of specially adapted housing and/or automobile benefits 
when loss or loss of use of certain extremities, blindness, 
or permanent loss of vision of both eyes to the requisite 
degree is present in specified combinations.  In all cases, 
the physical impairments needed to satisfy the eligibility 
requirements must be due to service-connected disability.  In 
the present case, it is undisputed that the quadriplegia is 
due to the post service injury and is therefore nonservice-
connected and nonservice-connectable under the law.  The 
veteran's one service-connected disability affects one eye 
only.  The Board recognizes that the veteran is severely 
disabled but is unable to award the requested benefits as the 
applicable entitlement criteria are clearly not met.  

The United States Court of Appeals for Veterans Claims has 
held that where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Shields v. Brown, 8 Vet. App. 346, 351-352 
(1995).  Accordingly, the appeal is denied as to both issues.  


ORDER

Entitlement to specially adapted housing or a home adaptation 
grant is denied.  

Entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
special adaptive equipment is denied.  


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

